

116 HR 4811 IH: Health Coverage Choice Act
U.S. House of Representatives
2019-10-23
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS1st SessionH. R. 4811IN THE HOUSE OF REPRESENTATIVESOctober 23, 2019Mr. Biggs introduced the following bill; which was referred to the Committee on Energy and CommerceA BILLTo amend title XXVII of the Public Health Service Act to provide for a definition of short-term
			 limited duration insurance, and for other purposes.
	
 1.Short titleThis Act may be cited as the Health Coverage Choice Act. 2.Definition of short-term limited duration insuranceSection 2791(b) of the Public Health Service Act (42 U.S.C. 300gg–91(b)) is amended by adding at the end the following new paragraph:
			
 (6)Short-term limited duration insuranceThe term short-term limited duration insurance means health insurance coverage provided under a contract with a health insurance issuer that— (A)has an expiration date specified in the contract that is less than 12 months after the original effective date of the contract; and
 (B)has a duration of not more than 3 years (taking into account renewals or extensions) after the original effective date of the contract..
		